DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-7 and 15 are rejected under 35 U.S.C. as being unpatentable over Wong et al. (US 2015/0337094).
Regarding Claim 1, Wong teaches a biodegradable layered composite or mulch film (Abstract; Paragraph 0047) comprising a first nonwoven biodegradable layer having a first and second major surface (Paragraph 0025) comprising a biodegradable polymeric melt-blown fibers (Paragraph 0024, 0031) with a filler of starch or calcium carbonate, which would qualify as particles enmeshed in the biodegradable fibers as the it would obvious to one with ordinary skill in the art that the particles of calcium carbonate would be physically held by the fibers, (Paragraph 0038) and a biodegradable polymer film on a portion of the first major surface of the first nonwoven biodegradable layer. (Paragraph 0026).
Regarding Claim 2, Wong teaches the layers can fully cover each other. (Examples; Paragraph 0038-0054). Thus, this overlaps the claimed range of at least 25%. 
Regarding Claim 3 and 4, Wong teaches the film and fibers comprises polylactide or polybutylene succinate (Paragraph 0054). 
Regarding Claim 5, 
Regarding Claim 6, Wong teachers the filler can comprise 5 to 60% of the composite layers, which means the composite itself has the same weight rage. (Paragraph 0038-0040). This overlaps the claimed range of 1 to 85 wt%.
Regarding Claim 7, Wong teaches the nonwoven fabric can comprise SMS structure or spunbound/meltblown/spunbound (Paragraph 0024). This means a second nonwoven biodegradable layer comprising spunbound fibers are on the second major surface of the first nonwoven biodegradable layer. 
Regarding Claim 15, Wong teaches this types of material can be stored as a roll. (Paragraph 0061). Thus, it would have been obvious to stores the composite as a roll.

Claim 2 and 11-14 are rejected under 35 U.S.C. 103 for being unpatentable over Wong in view of Merill et al. (US 3,080,681).
Regarding Claim 2, 11, and 13, Wong teaches the composite has a length and width, as is a three-dimensional object. 
Wong does not specifically teach the claimed coverage range, the film having openings or the film is in the form of sections along the length of the biodegradable layer with areas between sections free of the film. 
Merill teaches a weed barrier sheet, akin to a mulching sheet, comprising a nonwoven layer and a film layer on top. (Fig. 1-4, 6; Abstract; Claim 1 of Merill). Merill teaches the film has a plurality of openings/film being in sections along the length of the composite with film-free sections on the composite and the film still covers at least 25% of the nonwoven. (Fig 1-4, 6). Merill teaches this allows for seeds to be placed in a specific order within the nonwoven layer 
Regarding Claim 12 and 14, Wong and Merill do not specifically teach the opening area or the spacing (openings) in the film. However, Merill teaches these openings/spacing between sections are present to place seeds to grow plants. (Column 1-2; Fig. 4). One with ordinary skill in the art in gardening/planting knows that plants have optimal spacing requirements between seeds to ensure proper growth. In other words, the opening area and spacing of film sections could have been optimized through routine experimentation to a person with ordinary skill in the art. Since the seed spacing is an important part of the design of a mulching sheet, the calculation of a workable or optimum opening area or spacing, a results effective variable, to obtain a mulch sheet that could grow certain plants, is well within the skill of one with ordinary skill in the art. (MPEP §2144.05, IIB). 
Thus, it would have been obvious to one with ordinary skill in the art to reach the claimed opening area and section spacing ranges in the claimed invention, as taught by Merill.

Claim 8 is rejected under 35 U.S.C. 103 for being unpatentable over Wong in view of Labbe et al. (US 6,401,390)
Regarding Claim 8, Wong does not teach the basis weight of the composite.
Labbe teaches a mulching sheet (Abstract) comprising a biodegradable fiber material and a biodegradable film coated on the fiber material. (Claim 1 of Labbe). Labbe teaches the composite could have a basis weight of 50-150 g/m2. (Claim 10 of Labbe). This overlaps the 

Claim 9 is rejected under 35 U.S.C. 103 for being unpatentable over Wong in view of Ehret et al. (US 5,783,504).
Regarding Claim 9,  Wong does not specifically teach the thickness of the nonwoven layer.
Ehret teaches a mulch sheet formed of a nonwoven/film biodegradable polymer composite (Title; Abstract). Ehret teaches the nonwoven portion should have thickness of 0.01 to 0.10 mm. (Column 6, Lines 25-31). This overlaps the claimed range of 10 to 3000 microns. Ehret teaches the thickness can be adjusted depending the lifetime of the film. Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to use the claimed range taught by Ehret for the nonwoven and optimize the thickness within the claimed range depending on how long the mulching sheet is supposed to last outdoors. 

Claim 10 is rejected under 35 U.S.C. 103 for being unpatentable over Wong in view of Spittle (US 6,360,478).
Regarding Claim 10, 
Spittle teaches biodegradable mulch (Abstract), where absorbent particles are added to the mulch. (Column 2). Spittle teaches controlling water absorption allows for even hydration to the seeds planted in the mulch. (Column 2). Thus, it would have been obvious to one with ordinary skill in the art to adjust the moisture uptake of the composite to reach a desired moisture level to maximize hydration for the seeds that are being planted within the mulch, including those ranges currently claimed. 
Response to Arguments
Applicant’s arguments have be fully considered.
Applicant argues a different definition for enmeshed and that Wong does teach the American Heritage Dictionary definition of enmeshed. This argument is not found unpersuasive. Wong teaches the filler would be physically on the fibers, as discussed above. Applicant defines enmeshed in the instant Specification as “particles that are dispersed and physically held in the fibers of a nonwoven biodegradable layer.” (Paragraph 0011 of PGPub). An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994). Here, Applicant has specifically re-defined enmeshed in the initially filed Application and Wong teaches the fibers are physically held onto the fibers. Therefore, the particles in the fibers taught by Wong meets the definition of “enmeshed.”
The remaining arguments have been fully considered, but found unpersuasive as Wong teaches the independent claim. 
The rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781